[Cite as In re J.G., 2021-Ohio-3259.]


                                            COURT OF APPEALS
                                        MUSKINGUM COUNTY, OHIO
                                        FIFTH APPELLATE DISTRICT


    IN THE MATTER OF:                               :    JUDGES:
                                                    :
    J.G. 2 (DOB: 10/23/2011)                        :    Hon. Craig R. Baldwin, P.J.
                                                    :    Hon. John W. Wise, J.
                                                    :    Hon. Patricia A. Delaney, J.
                                                    :
                                                    :    Case No. CT2021-0019
                                                    :
                                                    :
                                                    :
                                                    :
                                                    :    OPINION


  CHARACTER OF PROCEEDING:                              Appeal from the Muskingum County
                                                        Court of Common Pleas, Juvenile
                                                        Division, Case No. 21730262



  JUDGMENT:                                             AFFIRMED


  DATE OF JUDGMENT ENTRY:                               September 15, 2021


  APPEARANCES:


    For Muskingum Co. Adult and:                         For Mother P.G.:
    Child Protective Services:                           ANDREW RUSS
    RON WELCH                                            P.O. Box 520
    MUSKINGUM CO. PROSECUTOR                             Pickerington, OH 43147
    JOHN CONNOR DEVER
    27 North Fifth St., P.O. Box 189                     For Foster Parents:
    Zanesville, OH 43702                                 SCOTT RANKIN
                                                         45 N. 4th Street
    Guardian Ad Litem:                                   Zanesville, OH 43701
    RUTHELLEN WEAVER
    542 S. Drexel Avenue
    Bexley, OH 43209
[Cite as In re J.G., 2021-Ohio-3259.]


 Delaney, J.

          {¶1} Appellant P.G. (“Mother”) appeals from the March 18, 2021 Entry

 Terminating Parental Rights and Granting Permanent Custody of the Minor Child to

 Muskingum County Children Services of the Muskingum County Court of Common Pleas,

 Juvenile Division. Appellee is Muskingum County Adult and Child Protective Services

 (“Agency”).

                                FACTS AND PROCEDURAL HISTORY

          {¶2} This case is related to, but not consolidated with, In the Matter of: J.G. 1,

 5th Dist. Muskingum No. CT2021-0017. J.G. 2 is the sibling of J.G. 1 and both are the

 natural children of appellant Mother.

                                          Procedural history

          {¶3} On March 4, 2015, the Agency filed a complaint for both children and they

 were adjudicated dependent and neglected.

          {¶4} At a review hearing on May 23, 2017, Mother agreed for the children to be

 placed in the legal custody of a relative, T.M. T.M. voluntarily returned the children to the

 Agency on October 2, 2017 and the children were returned to foster care.

          {¶5} On December 4, 2017, the original cases were dismissed due to time

 limitations. The Agency refiled a Complaint for both children alleging dependency and

 requesting permanent custody.

          {¶6} On February 22, 2018, the children were adjudicated dependent. On July

 31, 2018, a hearing was held upon the Agency’s ongoing request for permanent custody.

 An interim order was issued placing the children in the Agency’s temporary custody and

 ordering an attempted reunification with maternal relative T.M.
[Cite as In re J.G., 2021-Ohio-3259.]


          {¶7} On March 8, 2019, a hearing was held upon the Agency’s motion for

 permanent custody, Mother’s oral motion to reinstate visitation, and Mother’s oral motion

 to dismiss the Agency’s complaint. The trial court issued an interim order continuing the

 motion for permanent custody and denying Mother’s motions. The children continued in

 the Agency’s temporary custody and the Agency was ordered to immediately file all

 omitted case plans. Additionally, the trial court ordered T.M. to be added to the case plan.

          {¶8}    The Agency filed an amended case plan on March 15, 2019.

          {¶9} On June 21, 2019, the trial court denied the Agency’s request for permanent

 custody and found that from July 31, 2018 through March 8, 2019, the Agency failed to

 make reasonable efforts and failed to work any meaningful permanency plan and

 reunification with the prior legal custodian, T.M., and/or either legal parent. The children

 continued in the temporary custody of the Agency and a review was scheduled for June

 25, 2019.

          {¶10} A review hearing was held on June 25, 2019, and the children were

 continued in the temporary custody of the Agency. Visitation with Mother and/or other

 family members were ordered at the discretion of the Agency.

          {¶11} On October 22, 2019, the Guardian Ad Litem filed a motion for permanent

 custody.

          {¶12} On April 7, 2020, the Agency also filed a motion for permanent custody.

          {¶13} A hearing began on October 27th, 2020, and the trial court granted the

 Agency’s motion by judgment entry dated March 18, 2021. The following evidence is

 adduced from the permanent custody hearing.
[Cite as In re J.G., 2021-Ohio-3259.]


                            Evidence adduced at the permanent custody hearing

          {¶14} Mother is the natural mother of J.G. 1 (DOB: 11/26/2010) and J.G. 2 (DOB:

 10/23/2011) (“the children”). K.G. is the natural father of the children.1

          {¶15} The case was originally opened in February 2015 due to domestic violence

 between Mother and her live-in paramour at the time, Kevin Gilmore. In January 2015,

 Mother was charged and convicted of domestic violence after she stabbed Gilmore during

 an argument. The children were present in the home during the stabbing, although

 accounts differed as to whether they were upstairs at the time or sitting in the same room

 and actually witnessed the incident.

          {¶16} Mother completed a domestic violence assessment in early April 2015, but

 was charged with a new domestic violence offense on April 22, 2015, also against

 Gilmore.

          {¶17} The Agency was also concerned about confirmed drug use in the home.

          {¶18} Mother’s progress on her case plan was hindered by her problematic

 behaviors. Agency caseworkers described Mother’s “outbursts, instability, and lack of

 impulse control.” At the first six-month review, Mother was asked to leave due to her out-

 of-control behavior. Mother threatened the life of an ongoing caseworker, resulting in a

 conviction of aggravated menacing. During the progress of the case, several different

 caseworkers were assigned due to Mother’s behaviors, threats, and failure to cooperate

 with each successive caseworker.




 1Father has been incarcerated for the majority of the case; he is unwilling or unable to
 complete case plan services and has had no meaningful contact with the children or the
 Agency. He is not a party to this appeal. As of August 2016, Father was sentenced to a
 six-year prison term.
[Cite as In re J.G., 2021-Ohio-3259.]


         {¶19} Mother eventually completed an anger management program, but an

 Agency supervisor testified that she continues to demonstrate outbursts, instability, and

 a lack of impulse control.

         {¶20} On July 17, 2018, law enforcement went to Mother’s house to serve a

 warrant on her then-paramour, Joshua Stevenson, who was hiding in the house. Mother

 denied Stevenson was in the house, became agitated, and was ultimately arrested and

 charged with obstructing official business. Upon transport to the county jail, Mother

 demanded that deputies remove their badges so she could fight them and “not get into

 trouble.”

         {¶21} On October 17, 2019, Mother was charged with disorderly conduct after she

 waited for Stevenson in an alley near the courthouse and spat on him.

         {¶22} Mother’s criminal history is thus replete with domestic violence and other

 offenses stemming from her anger and lack of impulse control. The trial court cited

 Mother’s record of criminal charges and convictions as follows: domestic violence in 2013;

 domestic violence as reduced from assault in July 2014; domestic violence in March

 2015; domestic violence in June 2015; aggravated menacing in April 2016; possession

 of drug paraphernalia in April 2018; and obstructing official business in September 2018.

         {¶23} Mother also has a history of relationships with men with extensive criminal

 histories. Her paramour at the time of the permanent custody hearing, Derek Combs,

 was recently released after a four-year prison term for convictions of burglary and theft in

 2016. Mother was involved in domestic violence incidents with K.G., the children’s father,

 in August and November, 2012. Father was arrested and convicted of domestic violence

 following those incidents. Mother’s subsequent paramour Kevin Gilmore was involved in
[Cite as In re J.G., 2021-Ohio-3259.]


 domestic violence incidents with Mother in April and July 2014 and April 2015. Gilmore

 was convicted of domestic violence following each of those incidents. Dr. Gary Wolfgang,

 a psychologist, in fact testified that Mother has never had a romantic relationship that was

 not problematic.

          {¶24} Mother’s drug use was a concern. Mother has continued marijuana use

 throughout the history of the case and obtained a medical marijuana card prior to the

 permanent custody hearing. The physician who prescribed the medical marijuana card

 testified that the prescription was based upon Mother’s self-reported diagnosis of PTSD

 when she was a juvenile. The prescribing physician also acknowledged that medical

 marijuana is meant to be vaporized, thus failing to explain Mother’s posts on social media

 about smoking her “medical marijuana” as a “blunt.” A friend of Mother’s testified that

 Mother “likes to have a good time” and that Mother smokes “blunts” and pipes containing

 marijuana. Mother submitted 54 drug screens for testing over the history of the case, and

 53 were positive for marijuana.

          {¶25} Mother’s only income is $783 per month from Social Security Disability and

 Mother claims to spend $100-300 per month on marijuana.

          {¶26} In 2018, Mother entered a substance abuse treatment program at St. Lucy

 Sober House for Women and was recommended for a 90-day treatment program, but left

 against staff advice less than a week later. The Agency subsequently referred Mother to

 another inpatient substance abuse program at Women’s Recovery, but Mother denied

 the need for treatment and demanded to be treated at a facility that “only” dealt with

 marijuana abuse.
[Cite as In re J.G., 2021-Ohio-3259.]


         {¶27} Dr. Wolfgang completed two psychological evaluations of Mother and

 testified about her extensive history of mental illness. Mother’s romantic relationships are

 fraught with problems; she minimizes the effect of domestic violence on her children; and

 minimizes her own history of treatment as a child. Mother reported diagnoses of bi-polar,

 obsessive-compulsive disorder, and social anxiety, but resisted psychotropic medication

 while extolling the virtues of cannabis, which she started using at age 12.

         {¶28} Dr. Wolfgang observed Mother to be very angry and opinionated, to have

 very little impulse control, and to have engaged in a pattern of interactions with individuals

 that escalate into violence. Ultimately, Wolfgang testified, a successful outcome is

 unlikely if Mother is reunited with the children because Mother is a “very, very disturbed

 young girl.”

         {¶29} Further, Mother has very limited awareness of her own mental health issues

 despite a history of mental health treatment. As a child, Mother received mental health

 treatment including inpatient care between the ages of 12 and 18. She has not, however,

 engaged in mental health services for some time. A social worker/clinician at All Well

 Behavioral Health testified that she conducted a mental health assessment of Mother on

 January 29, 2020; she diagnosed Mother with adjustment disorder, mild cannabis use,

 and PTSD, but Mother stopped attending counseling in June 2020.

         {¶30} Shortly after the case was opened, Mother was evicted from her housing;

 in 2018, she was reported to be homeless and staying with various friends. At the time

 of the permanent custody hearing, Mother did have housing, renting a one-bedroom

 home which she testified could be turned into a three-bedroom home. Mother did not

 provide confirmation of this statement from the homeowner.
[Cite as In re J.G., 2021-Ohio-3259.]


         {¶31} Mother does not have a vehicle or a valid driver’s license.

         {¶32} Mother’s visitation with the children has been supervised at the Agency for

 most of the case due to Mother’s outbursts and unpredictability. Sometimes, a social

 worker testified, Mother has “blown up at stuff” and lost her temper, and Agency staff had

 to intervene to remove the children from the room. Once Mother was visiting with J.G. 2

 and became frustrated; in an attempt to correct the child, Mother “smacked [the child’s]

 hand five or six times.” Agency staff had to intervene and advise Mother that the Agency

 does not condone physical punishment. Mother’s visits have been suspended at times.

 At one point, visitation was supervised by the foster placement, but due to Mother’s

 outbursts, had to be moved back to the Agency.

         {¶33} Mother has not completed case plan services despite the case being open

 over five years.

         {¶34} A relative of Mother, T.M., came forward in May 2017; following a home

 study and agreement by Mother, the children were placed in T.M.’s legal custody on May

 23, 2017. In October 2017 T.M. voluntarily returned the children to the Agency, citing the

 children’s special needs and Mother’s behavior as reasons why she could not continue

 to care for them. The children were returned to foster care.

         {¶35} In July 2018 T.M. again agreed to care for the children and was granted

 party status; an attorney was appointed to represent T.M.’s interest in the matter and the

 trial court ordered that the Agency attempt reunification between the children and T.M.

 The children were placed in T.M.’s home on August 15, 2018; on August 27, 2018, T.M.

 again voluntarily surrendered the children due to their behaviors and the behavior of
[Cite as In re J.G., 2021-Ohio-3259.]


 Mother. J.G. 1 was immediately removed and placed in residential treatment; J.G. 2 was

 removed on September 8, 2018 and placed in foster care.

          {¶36} The trial court found that the Agency made reasonable efforts to find a less-

 restrictive or kinship placement for the children, but no appropriate placement has been

 found.

          {¶37} The children are now ten and eleven years old, and were five and six when

 the case was opened. They are both special needs children and have extreme behavioral

 issues.

          {¶38} J.G. 1 has delayed cognitive functioning and has a difficult time processing

 normal-age information in the areas of speech and bathroom habits. J.G. 1 was in

 residential treatment at Belmont Pines where issues addressed included mood stability,

 decreasing aggressive behaviors, improving social interactions with peers and adults,

 improving the relationship with Mother, attending school, and improving personal hygiene

 and impulse control. Stressors upon J.G.1 include the history of physical and emotional

 abuse and exposure to domestic violence and drug use.

          {¶39} J.G. 1 has moved at least 11 times, including several different family-

 certified foster homes, several therapeutic foster homes, and two different residential

 treatment facilities.

          {¶40} J.G. 1 is presently in a Level 5 treatment foster-to-adopt home and is doing

 well. The current foster placement for J.G.1 testified that J.G.1’s severe behaviors upon

 placement included aggression, tantrums, cursing, threats, sleeping issues, fear of using

 the bathroom, and angry outbursts. However, upon a change of medication and learning
[Cite as In re J.G., 2021-Ohio-3259.]


 how to address J.G. 1’s behaviors, those behaviors have improved. J.G. 1 continues in

 weekly counseling.

          {¶41} A counselor for J.G. 2 testified that the child has been in counseling since

 May 2019 and has been diagnosed with ADHD and Adjustment Disorder with a

 Disturbance in Emotion and Conduct. The counselor worked with J.G.2 on impulse

 control, emotional regulation, the child’s relationships with peers and the foster family.

 The counselor testified that J.G. 2 has concerns regarding visitation with Mother and J.G.

 1; the counselor gave J.G. 2 a “safe word” to use during visitations with Mother if the child

 became uncomfortable and wanted intervention by a social worker to end the visit.

          {¶42} Mother has admitted J.G. 2 was exposed to domestic violence and criminal

 activity in the home.

          {¶43} A school psychologist testified who has been involved with J.G. 2 for three

 years. Over that time, J.G. 2 showed great improvement in all areas of the BASC test

 (Behavior Assessment System for Children).

          {¶44} J.G. 2 has been moved at least nine times, including several different family

 foster homes. J.G. 2 is presently in a foster-to-adopt home and is doing very well.

          {¶45} J.G. 2’s foster mother also testified that J.G. 2’s severe behaviors have

 greatly improved during the child’s time in foster placement, but those behaviors did

 regress when visits with Mother started again.

          {¶46} The trial court conducted in-camera interviews of both J.G. 1 and J.G. 2.

 J.G. 1 appeared younger than his or her age and had evident cognitive delays, including

 an inability to sit still. Although the child was very talkative, he or she was easily distracted

 and avoided all eye contact. J.G. 2 was very well-behaved and forthcoming. Both
[Cite as In re J.G., 2021-Ohio-3259.]


 children are described as in “good places,” happy, comfortable, and bonded in their

 current foster placements. The children’s needs are being met by the foster placements.

          {¶47} The trial court granted the Agency’s motion for permanent custody by

 Judgment Entry dated March 18, 2021. Mother now appeals from the judgment entry of

 the trial court.

          {¶48} Mother raises one assignment of error:

                                        ASSIGNMENT OF ERROR

          {¶49} “THE JUVENILE COURT’S JUDGMENT GRANTING PERMANENT

 COURT COMMITMENT OF THE MINOR CHILD TO MUSKINGUM COUNTY

 CHILDREN’S SERVICES WITHOUT APPOINTING APPELLANT A GUARDIAN AD

 LITEM WAS CONTRARY TO R.C. 2151.281 AND OHIO JUVENILE RULE 4.”

                                             ANALYSIS

          {¶50} In her sole assignment of error, Mother argues the trial court erred in

 granting the Agency’s motion for permanent custody of the children without appointing a

 guardian ad litem on Mother’s behalf. We disagree.

          {¶51} At the permanent custody hearing, two mental health professionals testified

 about Mother’s mental health issues: Dr. Wolfgang, a psychologist, and Kathy Chapman,

 a social worker/clinician. Both witnesses addressed Mother’s litany of mental health

 diagnoses, including but not limited to bipolar disorder, social anxiety, obsessive-

 compulsive disorder, and depression. The witnesses also discussed Mother’s cannabis

 use and her anger and volatility. The record is devoid of evidence that any of these issues

 rendered Mother “incompetent,” however, and any question of Mother’s competence was

 not raised during the history of the case, nor at the evidentiary hearing.
[Cite as In re J.G., 2021-Ohio-3259.]


          {¶52} Mother directs our attention to R.C. 2151.281(C), which states: “In any

 proceeding concerning an alleged or adjudicated delinquent, unruly, abused, neglected,

 or dependent child in which the parent appears to be mentally incompetent * * *, the

 court shall appoint a guardian ad litem to protect the interest of that parent.” (Emphasis

 added).

          {¶53} Additionally, Ohio Juv.R. 4(B) states in pertinent part: The court shall

 appoint a guardian ad litem to protect the interests of a child or incompetent adult in a

 juvenile court proceeding when:

                           * * * *.

                           (3) The parent is under eighteen years of age or appears to

                  be mentally incompetent;

                           * * * *.

                           (8) Appointment     is otherwise   necessary   to meet the

                  requirements of a fair hearing;

                  * * * *. (Emphasis added).

          {¶54} Courts have used the definition of “incompetence” from the criminal code in

 applying the Rule and the statute; in the context of a criminal trial, a defendant is deemed

 to be incompetent to stand trial, if, because of her present mental condition, she “is

 incapable of understanding the nature and objective of the proceedings against [her] or

 of assisting in [her] defense [.]” In re D.C.H., 9th Dist. Summit No. 22648, 2005-Ohio-

 4257, ¶ 8, citing R.C. 2945.37(G).

          {¶55} Mother summarily argues that she is “clearly an incompetent adult” without

 pointing to any evidence in the record that she was incapable of understanding the nature
[Cite as In re J.G., 2021-Ohio-3259.]


 and objective of the permanent-custody proceedings. Brief, 6. Mother points to Dr.

 Wolfgang’s testimony that she had a (self-reported) history of mental illness and treatment

 as a child, and he diagnosed her with contemporaneous permanent, chronic mood issues

 and personality disorders, and multiple dysfunctional personality traits. Mother offers no

 authority for her underlying premise that Wolfgang’s mental health assessment rendered

 her “incompetent” within the meaning of R.C. 2151.281(C) and Juv.R. 4.

          {¶56} Additionally, neither Mother nor her attorney requested appointment of a

 guardian ad litem on Mother’s behalf, therefore Mother has waived all but plain error. In

 re McHugh Children, 5th Dist. Licking No. 2004CA00091, 2005-Ohio-2345, ¶ 37. The

 plain-error doctrine originated in criminal law and is embodied in Crim.R. 52(B) which

 provides: “Plain errors or defects affecting substantial rights may be noticed although they

 were not brought to the attention of the court.” Id., citing In re Etter, 134 Ohio App.3d 484,

 492, 731 N.E.2d 694 (1st Dist.1998). The plain-error doctrine has been applied in civil

 cases as well. Id., citing Goldfuss v. Davidson, 79 Ohio St.3d 116, 121, 679 N.E.2d 1099

 (1997); see also, In re Etter, supra. Plain error may be applied only in the extremely rare

 civil case “ * * * where exceptional circumstances require its application to prevent a

 manifest miscarriage of justice, and where the error complained of, if left uncorrected,

 would have a material adverse effect on the character of, public confidence in, judicial

 proceedings.” Id.

          {¶57} In an appropriate case, a reviewing court can find plain error when the trial

 court has failed to appoint a guardian ad litem and such failure results in prejudice to the

 party in need of a guardian. McHugh, supra, at ¶ 38, citing In re Holmes, 8th Dist.

 Cuyahoga No. 77785, 2001 WL 128007, *3.
[Cite as In re J.G., 2021-Ohio-3259.]


         {¶58} The first inquiry in determining whether the trial court complied with R.C.

 2151.281(C) and Juv.R. 4(B) is whether the parent appeared “mentally incompetent”

 during the trial court proceedings. McHugh, supra, at ¶ 48, internal citations omitted. As

 the Agency points out, Mother did not appear mentally incompetent during the

 proceedings. She took the stand upon being called by her own counsel for direct

 examination; she testified to her children’s names and birthdates, her residential address,

 her relationship with her father; her childhood experience with children’s services; her

 mental health history; and her high school grade point average. She demonstrated that

 she understood the case plan and its objectives, and that she understood the stakes of

 permanent custody and her children’s best interest. Although Mother was sometimes

 reprimanded by the trial court for argumentative responses, her mental competency was

 not at issue in the proceedings.

         {¶59} Mother points to no evidence in the record indicating that she was not

 mentally competent. Instead, she argues that she has extensive mental health diagnoses

 such as post-traumatic stress disorder and bipolar disorder. The existence of these

 mental disorders does not equate to incompetence and Mother points to no authority

 demonstrating otherwise.

         {¶60} If the court finds that a guardian ad litem should have been appointed, the

 next inquiry is whether there was any prejudice by the failure to appoint a guardian ad

 litem. McHugh, supra, at ¶ 49, internal citations omitted. Mother does not point to any

 prejudice she sustained from the absence of her own guardian ad litem. The procedural

 history of this case indicates Mother had many opportunities to cooperate with the Agency

 and to work her case plan, but her own volatility stood in her way. We cannot discern,
[Cite as In re J.G., 2021-Ohio-3259.]


 and Mother does not explain, how the presence of a guardian ad litem would have

 changed the effect of Mother’s volatile disruptive behavior. Further, “a parent will not

 suffer prejudice if the parent is represented by counsel and that counsel ‘safeguards the

 parent's rights and advocates for reunification in accordance with the parent's wishes.’”

 In re F.S., 12th Dist. Fayette No. CA2020-08-011, 2021-Ohio-345, ¶ 43, citing In re M.T.,

 6th Dist. Lucas No. L-09-1197, 2009-Ohio-6674, ¶ 17. In the instant case, the record

 supports our conclusion that Mother’s counsel safeguarded her rights and advocated for

 reunification in accord with her wishes.

          {¶61} Mother has not pointed to anything in the record to show how she was

 prejudiced by the failure to have a guardian ad litem and also has not argued how having

 a guardian ad litem would have altered the outcome. McHugh, supra, at ¶ 50.

          {¶62} We conclude appointment of a guardian ad litem would not have remedied

 Mother's failure to comply with her case plan and would not have changed her history of

 volatile, disruptive behavior. In short, the evidence was overwhelming in support of the

 Agency obtaining permanent custody. We further find that Mother had been adequately

 protected because she had been represented by counsel throughout the entire

 dispositional hearing. McHugh, supra, at ¶ 52.

          {¶63} Mother has not shown that she was prejudiced by the lack of an appointed

 guardian ad litem and her sole assignment of error is therefore overruled.
[Cite as In re J.G., 2021-Ohio-3259.]


                                        CONCLUSION

          {¶64} Mother’s sole assignment of error is overruled and the judgment of the

 Muskingum County Court of Common Pleas, Juvenile Division is affirmed.



 By: Delaney, J.,

 Baldwin, P.J. and

 Wise, John, J., concur.